DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 07/28/2021, concerning Application No. 16/646,634. The amendments to the specification, the claims, and the drawings filed on 07/28/2021 are acknowledged. Presently, Claims 1-12 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-049202, filed on 03/16/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings were received on 07/28/2021. These drawings are not acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “135” in Fig. 15 (see the objections to Para. [0061] of the specification provided below). Corrected drawing sheets in 

Specification
The disclosure is objected to because of the following informalities: 
Para. [0061], lines 1-2 of the original specification, “a right-end transmission beam 132” should be changed to “a right-end transmission beam 135” in order to maintain consistency between the specification and drawings; and
Para. [0061], line 6 of the original specification, “the transmission beam 132” should be changed to “the right-end transmission beam 135” in order to maintain consistency between the specification and drawings.
Appropriate correction is required.

Claim Objections
Claims 2-4, 7-10, and 12 are objected to because of the following informalities:  
Currently amended Claim 2, line 5, the limitation “the plurality of two-dimensional transmission opening are scanned” should be changed to “the plurality of two-dimensional transmission openings
Currently amended Claim 3, line 2, the limitation “each of the sub-arrays” should be changed to “each of the plurality of sub-arrays”;
Currently amended Claim 4, lines 5-6, the limitation “the plurality of two-dimensional transmission opening” should be changed to “the plurality of two-dimensional transmission openings”;
Currently amended Claim 7, line 2, the limitation “each of the plurality of transmission apodization curves” should be changed to “each of a plurality of transmission apodization curves”;
Currently amended Claim 7, line 5, the limitation “the plurality of scanning line” should be changed to “the plurality of scanning lines”;
Currently amended Claim 8, line 6, the limitation “each of the plurality of transmission apodization curves” should be changed to “each of a plurality of transmission apodization curves”;
Currently amended Claim 9, line 10, the limitation “each transmission voltage generation circuit” should be changed to “each of the plurality of transmission voltage generation circuits”;
Currently amended Claim 10, line 2, the limitation “each of the plurality of two-dimensional transmission opening” should be changed to “each of the plurality of two-dimensional transmission openings”;
Currently amended Claim 10, line 3, the limitation “each of the plurality of opening position” should be changed to “each of the plurality of opening positions”; and
Currently amended Claim 12, line 6, the limitation “an ultrasonic diagnostic device” should be changed to “the ultrasonic diagnostic device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Electric Industrial Co., LTD. (JP 2007-029268 A, cited in the Applicant’s IDS filed 03/12/2020, an English machine translation of which was provided by the Examiner on 06/09/2021 and of which is used for citation herein, hereinafter Matsushita) in view of Aloka Co., LTD. (JP 57-003628 A, cited in the Applicant’s IDS filed 03/12/2020, a copy and an English translation of which was provided by the Applicant on 03/12/2020 and of which is used for citation herein, hereinafter Aloka).

Regarding Claim 1, Matsushita discloses (Figs. 1-3b) an ultrasonic diagnostic device (ultrasonic diagnostic apparatus 10, probe handle 20, main frame 30) comprising: 
a two-dimensional transducer element array (array oscillator 40) that is composed of a plurality of sub-arrays (subarrays 41-48) arranged two-dimensionally (see, e.g., Fig. 1 and Para. [0020], line 1, “The probe handle 20 includes an array oscillator 40 including subarrays 41 to 48 arranged in 4 rows and 2 columns”); 
an electronic circuit (sub-beam formers 23-26) that is connected to the two-dimensional transducer element array (40) (see, e.g., Fig. 1, where the sub-beam formers 23-26 are each connected to the array oscillator 40 through the multiplexers 21-22; also see, e.g., Para. [0031-0032]) and performs signal processing in sub-array units (41-48) (see, e.g., Fig. 1 and Para. [0021], lines 1-2, “each of the sub-beam formers 23 to 26 constitutes the phase adjusting means of the present invention”); and 
a system controller (control unit 32) that controls transmission and reception of ultrasonic waves by controlling the electronic circuit (23-26) (see, e.g., Para. [0023], lines 1-2, “the control unit 32 that controls the operations of the scanning unit 27 and the main beam former 31” and Para. [0020], line 3, “the scanning unit 27 for controlling the operations of the MUX 21 and 22 and the sub-beam formers 23 to 26 are provided”), 
wherein by controlling the electronic circuit (23-26), 
a plurality of opening positions are determined on the two-dimensional transducer element array (40) with a sub-array pitch along a scanning direction (see, e.g., Fig. 3a and Para. [0035], lines 1-4, “the scanning unit 27 sets the connection state of the MUX 21 and 22 based on the control signal from the control unit 32. As a result, as shown in FIG. 3A, the signal line 51a and the signal line 53a are connected by the MUX 21, and the signal line 51b and the signal line 53b are connected. Similarly, the MUX 22 connects the signal line 52a and the signal line 54a, and connects the signal line 52b and the signal line 54b. Therefore, the sub-arrays 41 to 44 shown by diagonal lines in FIG. 3A constitute an opening for transmitting and receiving ultrasonic waves”), and
at the plurality of opening positions, a plurality of two-dimensional transmission openings which are sub-array sets are sequentially set (see, e.g., Fig. 3a and Para. [0035], lines 3-4, “the sub-arrays 41 to 44 shown by diagonal lines in FIG. 3A constitute an opening for transmitting and receiving ultrasonic waves”; further see, e.g., Fig. 3b and Para. [0036], lines 1-4, “the opening formed by the sub-arrays 41 to 44 is moved by the scanning unit 27 as shown in FIG. 3(b)… Therefore, the openings are formed by the sub-arrays 43 to 46 shown by the diagonal lines in FIG. 3B, and the openings sequentially move in the row direction in units of distances corresponding to the respective sizes in the row direction of the sub-arrays 41 to 48”).
	Matsushita does not disclose wherein at each of the plurality of opening positions, transmission beam deflection scanning in the scanning direction is specifically performed.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Aloka discloses (Figs. 3-8) an ultrasonic diagnostic device (probe 12) comprising: 
a transducer element array (see, e.g., Page 4, lines 11-14, “the probe 12… has a plurality of vibrating elements 16-1 to 16-n to which are arranged at equal intervals in a convex shape”); 
an electronic circuit that is connected to the transducer element array and performs signal processing; and a system controller that controls transmission and reception of ultrasonic waves by controlling the electronic circuit (see, e.g., Figs. 5 and 7, where an excitation driving circuit for driving and controlling the plurality of elements 16-1 to 16-n is shown), 
wherein by controlling the electronic circuit, at each of the plurality of opening positions (see, e.g., Page 5, lines 4-11, “a combination of vibration element groups 4 adjacent to each other at each of the transmission timings… a combination of the vibration element groups sequentially selected to the right side by 1 is moved. In other words, the 1 transmission/reception (i.e., the first transmission/reception) is performed by the vibration element groups 16-1 to 16-4, and the 2 transmission/reception (i.e., the second transmission/reception) is performed by the vibration element group of 16-2 to 16-5”, where the disclosed vibration element groups each comprise of four elements adjacent to each other, and where each disclosed vibration element group corresponds to each claimed opening position), transmission beam deflection scanning in the scanning direction is performed (see, e.g., Page 5, lines 11-17, “Therefore… a common excitation signal is supplied from the transmitter 20 to each selected vibration element. From the probe, an ultrasonic beam 200 is emitted in a direction normal to the radiation surface 12a, and this ultrasonic beam 200 is able to perform a sector scan with a radiation angle 100 around a point 50 which is a convex center of the probe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Matsushita by including that at each of the plurality of opening positions, transmission beam deflection scanning in the scanning direction is performed, as disclosed by Aloka. One of ordinary skill in the art would have been motivated to make this modification in order to obtain a high resolution image while simplifying the electronic circuit for driving the vibration elements, as recognized by Aloka (see, e.g., Page 5, lines 2-32). 

Regarding Claim 2, Matsushita modified by Aloka discloses the ultrasonic diagnostic device of Claim 1. Matsushita further discloses (Figs. 1-3b) wherein: 
the two-dimensional transducer element array (array oscillator 40) is composed of a plurality of transducer elements (oscillators/vibrators within each subarray 41-48) arranged two-dimensionally (see, e.g., Fig. 1 and Para. [0020], line 1, “The probe handle 20 includes an array oscillator 40 including subarrays 41 to 48 arranged in 4 rows and 2 columns” and Para. [0025], lines 1-3, “the sub-array 41 and the sub-array 45 included in the array oscillator 40 include oscillators 41a to 41d and oscillators 45a to 45d for transmitting and receiving ultrasonic waves, respectively. The vibrators 41a to 41d and the vibrators 45a to 45d are arranged two-dimensionally in two rows and two columns, respectively, so as to transmit and receive ultrasonic waves to the subject”), and 
see, e.g., Fig. 3a and Para. [0035], lines 3-4, “the sub-arrays 41 to 44 shown by diagonal lines in FIG. 3A constitute an opening for transmitting and receiving ultrasonic waves”; further see, e.g., Fig. 3b and Para. [0036], lines 1-4, “the opening formed by the sub-arrays 41 to 44 is moved by the scanning unit 27 as shown in FIG. 3(b)… Therefore, the openings are formed by the sub-arrays 43 to 46 shown by the diagonal lines in FIG. 3B, and the openings sequentially move in the row direction in units of distances corresponding to the respective sizes in the row direction of the sub-arrays 41 to 48”).
Matsushita does not disclose wherein the plurality of transducer elements are arranged specifically along a convex surface having a curvature direction which is the scanning direction and having a width direction orthogonal to the curvature direction, and wherein the plurality of two-dimensional transmission openings are scanned specifically in the curvature direction.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Aloka discloses (Figs. 3-8) wherein: 
the transducer element array is composed of a plurality of transducer elements (vibrating elements 16-1 to 16-n) arranged along a convex surface (convex radiation surface 12a) (see, e.g., Figs. 3-5 and Page 4, lines 11-14, “the probe 12… has a plurality of vibrating elements 16-1 to 16-n to which are arranged at equal intervals in a convex shape”) having a curvature direction which is the scanning direction (see, e.g., Page 5, lines 11-17, “Therefore… a common excitation signal is supplied from the transmitter 20 to each selected vibration element. From the probe, an ultrasonic beam 200 is emitted in a direction normal to the radiation surface 12a, and this ultrasonic beam 200 is able to perform a sector scan with a radiation angle 100 around a point 50 which is a convex center of the probe”) and having a width direction orthogonal to the curvature direction (see, e.g., Fig. 4, where the vibrating elements 16-1 to 16-n are shown to have a width direction that is orthogonal to the curvature direction of the convex radiation surface 12a), and 
see, e.g., Page 5, lines 4-11, “a combination of vibration element groups 4 adjacent to each other at each of the transmission timings… a combination of the vibration element groups sequentially selected to the right side by 1 is moved. In other words, the 1 transmission/reception (i.e., the first transmission/reception) is performed by the vibration element groups 16-1 to 16-4, and the 2 transmission/reception (i.e., the second transmission/reception) is performed by the vibration element group of 16-2 to 16-5”, where the disclosed vibration element groups each comprise of four elements adjacent to each other, and where each disclosed vibration element group correspond to each claimed opening position) are scanned in the curvature direction (see, e.g., Page 5, lines 11-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Matsushita by including that the plurality of transducer elements are arranged along a convex surface having a curvature direction which is the scanning direction and having a width direction orthogonal to the curvature direction, and that the plurality of transmission openings are scanned in the curvature direction, as disclosed by Aloka. One of ordinary skill in the art would have been motivated to make this modification in order to obtain a high resolution image while simplifying the electronic circuit for driving the vibration elements, as recognized by Aloka (see, e.g., Page 5, lines 2-32). 

Regarding Claim 3, Matsushita modified by Aloka discloses the ultrasonic diagnostic device of Claim 2. Matsushita further discloses (Figs. 1-3b) wherein each of the plurality of sub-arrays (subarrays 41-48) has a longitudinal direction and a transverse direction (see, e.g., Fig. 1 and Para. [0020], line 1, “The probe handle 20 includes an array oscillator 40 including subarrays 41 to 48 arranged in 4 rows and 2 columns”, where the direction of the disclosed 2 columns (i.e., the vertical direction of the subarrays when viewing the figure) corresponds to the claimed longitudinal direction, and where the direction of the disclosed 4 rows (i.e., the direction perpendicular/orthogonal to the column direction, and the horizontal direction of the subarrays when viewing the figure) corresponds to the claimed transverse direction), and in each of the plurality of sub-arrays (41-48), a first number of the plurality of transducer elements in the longitudinal direction (oscillators/vibrators within each subarray 41-48 in the vertical column direction) is equal to a second number of the plurality of transducer elements in the transverse direction (oscillators/vibrators within each subarray 41-48 in the horizontal row direction) (see, e.g., Figs. 1-3b and Para. [0025], lines 1-3, “the sub-array 41 and the sub-array 45 included in the array oscillator 40 include oscillators 41a to 41d and oscillators 45a to 45d for transmitting and receiving ultrasonic waves, respectively. The vibrators 41a to 41d and the vibrators 45a to 45d are arranged two-dimensionally in two rows and two columns, respectively, so as to transmit and receive ultrasonic waves to the subject”, where each subarray comprises 4 oscillators arranged in two rows and two columns, and where the number of oscillators in the vertical column direction/longitudinal direction is 2 oscillators and is equal to the number of oscillators in the horizontal row direction/transverse direction, which is also 2 oscillators).
Matsushita does not disclose wherein [1] the longitudinal direction is specifically parallel with the curvature direction and the transverse direction is specifically parallel with the width direction, and wherein [2] the first number of the plurality of transducer elements in the longitudinal direction is specifically greater than the second number of the plurality of transducer elements in the transverse direction.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Aloka discloses (Figs. 3-8) wherein each of the plurality of transducer elements (vibrating elements 16-1 to 16-n) has a longitudinal direction parallel with the curvature direction (see, e.g., Fig. 4, where the vibrating elements 16-1 to 16-n are shown to have a curvature direction along the length of the convex radiation surface 12a, and where a longitudinal direction can be defined as being parallel to the curvature direction) and a see, e.g., Fig. 4, where the vibrating elements 16-1 to 16-n are shown to have a width direction that is orthogonal to the curvature direction of the convex radiation surface 12a, and where a transverse direction can be defined as being parallel to the width direction that is orthogonal to the curvature direction and to the longitudinal direction), and a first number of the plurality of transducer elements (16-1 to 16-n) in the longitudinal direction is greater than a second number of the plurality of transducer elements (16-1 to 16-n) in the transverse direction (see, e.g., Fig. 4, where the first number of the plurality of transducer elements 16-1 to 16-n in the longitudinal direction is shown to be 30 elements, and where the second number of the plurality of transducer elements in the transverse direction is shown to be one element, therefore the first number in the longitudinal direction is greater than the second number in the transverse direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Matsushita by including that the longitudinal direction is parallel with the curvature direction and the transverse direction is parallel with the width direction, and that the first number of the plurality of transducer elements in the longitudinal direction is greater than the second number of the plurality of transducer elements in the transverse direction, as disclosed by Aloka. One of ordinary skill in the art would have been motivated to make this modification in order to obtain a high resolution image while simplifying the electronic circuit for driving the vibration elements, as recognized by Aloka (see, e.g., Page 5, lines 2-32). 

Regarding Claim 4, Matsushita modified by Aloka discloses the ultrasonic diagnostic device of Claim 1. Matsushita does not disclose wherein at each of the plurality of opening positions, a plurality of scanning lines which spread out radially from an origin point are determined; at each of the opening positions, a plurality of transmission beams which spread out radially from a center of one of the 
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Aloka discloses (Figs. 3-8) wherein:
at each of the plurality of opening positions, a plurality of scanning lines (lines 400-1, 400-2, …, 400-n) which spread out radially from an origin point are determined (see, e.g., Fig. 6, where a plurality of lines 400-1 to 400-n are shown to be spread out radially from an origin point that would be above the plurality of elements 16-1 to 16-n), 
at each of the opening positions, a plurality of transmission beams (lines 400-n, 500-n, 600-n, 700-n, 800-n) which spread out radially from a center of one of the plurality of two-dimensional transmission openings are formed (see, e.g., Fig. 6, where lines 400-n, 500-n, 600-n, 700-n, and 800-n are shown to be spread out radially from the center of one of the opening elements 16-n), and 
a plurality of transmission focuses are formed on the plurality of scanning lines (see, e.g., Fig. 6, where a transmission focus can be defined on the point of line 400-n where the lines 500-n, 600-n, 700-n, and 800-n all overlap/cross with line 400-n, and where other transmission focuses can be defined on any of the lines 400 where the corresponding lines 500, 600, 700, and 800 all overlap/cross with the line 400).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Matsushita by including that at each of the plurality of opening positions, a plurality of scanning lines which spread out radially from an origin point are determined; that at each of the opening positions, a plurality of transmission beams which spread out radially from a center of one of the plurality of two-dimensional transmission openings are formed; and that a plurality of transmission focuses are formed on the plurality of scanning lines, as disclosed by Aloka. One of ordinary skill in the art would have been motivated to make this modification see, e.g., Page 5, lines 2-32). 

	Regarding Claim 12, Matsushita discloses (Figs. 1-3b) a transmission control method of an ultrasonic diagnostic device (ultrasonic diagnostic apparatus 10, probe handle 20, main frame 30), comprising: 
controlling an electronic circuit (sub-beam formers 23-26) (see, e.g., Para. [0023], lines 1-2, “the control unit 32 that controls the operations of the scanning unit 27 and the main beam former 31” and Para. [0020], line 3, “the scanning unit 27 for controlling the operations of the MUX 21 and 22 and the sub-beam formers 23 to 26 are provided”) connected to a two-dimensional transducer element array (array oscillator 40) (see, e.g., Fig. 1, where the sub-beam formers 23-26 are each connected to the array oscillator 40 through the multiplexers 21-22; also see, e.g., Para. [0031-0032]) comprising a plurality of sub-arrays (subarrays 41-48) arranged two-dimensionally (see, e.g., Fig. 1 and Para. [0020], line 1, “The probe handle 20 includes an array oscillator 40 including subarrays 41 to 48 arranged in 4 rows and 2 columns”), 
determining a plurality of opening positions on the two-dimensional transducer element array (40) of the ultrasonic diagnostic device (10, 20, 30), with a sub-array pitch along a scanning direction of the ultrasonic diagnostic device (10, 20, 30) (see, e.g., Fig. 3a and Para. [0035], lines 1-4, “the scanning unit 27 sets the connection state of the MUX 21 and 22 based on the control signal from the control unit 32. As a result, as shown in FIG. 3A, the signal line 51a and the signal line 53a are connected by the MUX 21, and the signal line 51b and the signal line 53b are connected. Similarly, the MUX 22 connects the signal line 52a and the signal line 54a, and connects the signal line 52b and the signal line 54b. Therefore, the sub-arrays 41 to 44 shown by diagonal lines in FIG. 3A constitute an opening for transmitting and receiving ultrasonic waves”), and 
see, e.g., Fig. 3a and Para. [0035], lines 3-4, “the sub-arrays 41 to 44 shown by diagonal lines in FIG. 3A constitute an opening for transmitting and receiving ultrasonic waves”; further see, e.g., Fig. 3b and Para. [0036], lines 1-4, “the opening formed by the sub-arrays 41 to 44 is moved by the scanning unit 27 as shown in FIG. 3(b)… Therefore, the openings are formed by the sub-arrays 43 to 46 shown by the diagonal lines in FIG. 3B, and the openings sequentially move in the row direction in units of distances corresponding to the respective sizes in the row direction of the sub-arrays 41 to 48”). 
Matsushita does not disclose the transmission control method comprising: performing a transmission beam deflection scanning in the scanning direction at each of the plurality of opening positions.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Aloka discloses (Figs. 3-8) a transmission control method of an ultrasonic diagnostic device (probe 12), comprising:
controlling an electronic circuit (see, e.g., Figs. 5 and 7, where an excitation driving circuit for driving and controlling the plurality of elements 16-1 to 16-n is shown) connected to a transducer element array (see, e.g., Page 4, lines 11-14, “the probe 12… has a plurality of vibrating elements 16-1 to 16-n to which are arranged at equal intervals in a convex shape”), and
performing a transmission beam deflection scanning in the scanning direction (see, e.g., Page 5, lines 11-17, “Therefore… a common excitation signal is supplied from the transmitter 20 to each selected vibration element. From the probe, an ultrasonic beam 200 is emitted in a direction normal to the radiation surface 12a, and this ultrasonic beam 200 is able to perform a sector scan with a radiation angle 100 around a point 50 which is a convex center of the probe”) at each of the plurality of opening positions (see, e.g., Page 5, lines 4-11, “a combination of vibration element groups 4 adjacent to each other at each of the transmission timings… a combination of the vibration element groups sequentially selected to the right side by 1 is moved. In other words, the 1 transmission/reception (i.e., the first transmission/reception) is performed by the vibration element groups 16-1 to 16-4, and the 2 transmission/reception (i.e., the second transmission/reception) is performed by the vibration element group of 16-2 to 16-5”, where the disclosed vibration element groups each comprise of four elements adjacent to each other, and where each disclosed vibration element group correspond to each claimed opening position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission control method of Matsushita by including that the transmission control method further comprises performing a transmission beam deflection scanning in the scanning direction at each of the plurality of opening positions, as disclosed by Aloka. One of ordinary skill in the art would have been motivated to make this modification in order to obtain a high resolution image while simplifying the electronic circuit for driving the vibration elements, as recognized by Aloka (see, e.g., Page 5, lines 2-32). 

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Electric Industrial Co., LTD. (JP 2007-029268 A, cited in the Applicant’s IDS filed 03/12/2020, an English machine translation of which was provided by the Examiner on 06/09/2021 and of which is used for citation herein, hereinafter Matsushita) in view of Aloka Co., LTD. (JP 57-003628 A, cited in the Applicant’s IDS filed 03/12/2020, a copy and an English translation of which was provided by the Applicant on 03/12/2020 and of which is used for citation herein, hereinafter Aloka), as applied to Claims 1 and 4 above, and further in view of Thomenius et al. (US Patent 6,066,099, previously cited by the Examiner on 06/09/2021, hereinafter Thomenius).


However, in the same field of endeavor of ultrasound diagnostic apparatuses, Aloka discloses (Figs. 3-8) a deflection angle (radiation angle 100) of each of the plurality of transmission beams (see, e.g., Page 5, lines 11-17, “Therefore… a common excitation signal is supplied from the transmitter 20 to each selected vibration element. From the probe, an ultrasonic beam 200 is emitted in a direction normal to the radiation surface 12a, and this ultrasonic beam 200 is able to perform a sector scan with a radiation angle 100 around a point 50 which is a convex center of the probe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic device of Matsushita by including a deflection angle of each of the plurality of transmission beams, as disclosed by Aloka. One of ordinary skill in the art would have been motivated to make this modification in order to obtain a high resolution image while simplifying the electronic circuit for driving the vibration elements, as recognized by Aloka (see, e.g., Page 5, lines 2-32). 
Matsushita modified by Aloka still does not disclose wherein according to the deflection angle of each of the plurality of transmission beams, a transmission apodization curve to be used is selected from a transmission apodization curve array.
However, in the same field of endeavor of ultrasound imaging systems, Thomenius discloses (Figs. 1-4) an ultrasonic diagnostic device (see, e.g., Fig. 1 and Col. 3, lines 36-59), wherein according to a deflection angle of each of the plurality of transmission beams (see, e.g., Col. 4, lines 63-65, “the receive beams corresponding to the two ultrasound beams transmitted at different angles”, where each transmission beam has a different deflection angle), a transmission apodization curve to be used is see, e.g., Claim 1, Col. 11, lines 8-16, “an apodization generator for applying respective apodization weighting factors to said multiplicity of pulsers during a transmit firing of said selected transducer elements, said respective apodization weighting factors being determined in accordance with an apodization function having the property that said selected transducer elements transmit first and second ultrasound beams having first and second steering angles respectively during said transmit firing”, where the disclosed respective apodization weighting factors corresponds to the claimed transmission apodization curve, and where the disclosed apodization function corresponds to the claimed transmission apodization curve array, and where the disclosed respective apodization weighting factors are determined according to the angle of each transmission beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Matsushita modified by Aloka by including that according to the deflection angle of each of the plurality of transmission beams, a transmission apodization curve to be used is selected from a transmission apodization curve array, as disclosed by Thomenius. One of ordinary skill in the art would have been motivated to make this modification in order to generate the desired ultrasound beams for transmission and reception, as recognized by Thomenius (see, e.g., Abstract, Col. 3 lines 60-67, Col. 4 lines 1-29, and Col. 7 lines 1-8). 

Regarding Claim 8, Matsushita modified by Aloka and Thomenius discloses the ultrasonic diagnostic device of Claim 5. Matsushita further discloses (Figs. 1-3b) wherein: 
each of the plurality of two-dimensional transmission openings is composed of a plurality of transducer element rows arranged in a direction orthogonal to the scanning direction (see, e.g., Para. [0020], line 1, “The probe handle 20 includes an array oscillator 40 including subarrays 41 to 48 arranged in 4 rows and 2 columns” and Para. [0025], lines 1-3, “the sub-array 41 and the sub-array 45 included in the array oscillator 40 include oscillators 41a to 41d and oscillators 45a to 45d for transmitting and receiving ultrasonic waves, respectively. The vibrators 41a to 41d and the vibrators 45a to 45d are arranged two-dimensionally in two rows and two columns, respectively, so as to transmit and receive ultrasonic waves to the subject” and Figs. 3a-3b, where each set of the shaded subarrays correspond to each of the claimed transmission openings (i.e., Fig. 3a shows a transmission opening comprising the 4 shaded subarrays 41-44), and where each transmission opening is composed of a total of 4 transducer element columns arranged in the scanning direction (i.e., the vertical direction of the subarrays when viewing the figure) and 4 transducer element rows arranged in the direction perpendicular/orthogonal to the column/scanning direction (i.e., the horizontal direction of the subarrays when viewing the figure)), and
each of the plurality of transducer element rows is composed of a plurality of transducer elements (oscillators/vibrators within each subarray 41-48) arranged in the scanning direction (Para. [0025], lines 1-3, “the sub-array 41 and the sub-array 45 included in the array oscillator 40 include oscillators 41a to 41d and oscillators 45a to 45d for transmitting and receiving ultrasonic waves, respectively. The vibrators 41a to 41d and the vibrators 45a to 45d are arranged two-dimensionally in two rows and two columns, respectively, so as to transmit and receive ultrasonic waves to the subject” and Figs. 3a-3b, where each of the 4 transducer element rows in the transmission opening are composed of 4 oscillators/vibrators each).
Matsushita modified by Aloka does not disclose wherein each of a plurality of transmission apodization curves is commonly applied to the plurality of transducer element rows arranged in the direction orthogonal to the scanning direction.
However, in the same field of endeavor of ultrasound imaging systems, Thomenius discloses (Figs. 1-4) wherein each of a plurality of transmission apodization curves is commonly applied to the plurality of transducer element rows arranged in the direction orthogonal to the scanning direction (see, e.g., Claim 1, Col. 11, lines 8-16, “an apodization generator for applying respective apodization weighting factors to said multiplicity of pulsers during a transmit firing of said selected transducer elements, said respective apodization weighting factors being determined in accordance with an apodization function having the property that said selected transducer elements transmit first and second ultrasound beams having first and second steering angles respectively during said transmit firing”, where the disclosed respective apodization weighting factors correspond to the claimed plurality of transmission apodization curves, and where the selected apodization curve is applied across all of the transducer elements selected for that transmit firing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Matsushita modified by Aloka by including that each of a plurality of transmission apodization curves is commonly applied to the plurality of transducer element rows arranged in the direction orthogonal to the scanning direction, as disclosed by Thomenius. One of ordinary skill in the art would have been motivated to make this modification in order to generate the desired ultrasound beams for transmission and reception, as recognized by Thomenius (see, e.g., Abstract, Col. 3 lines 60-67, Col. 4 lines 1-29, and Col. 7 lines 1-8). 

Regarding Claim 9, Matsushita modified by Aloka and Thomenius discloses the ultrasonic diagnostic device of Claim 5. Matsushita further discloses (Figs. 1-3b) wherein the electronic circuit (sub-beam formers 23-26) is connected to a plurality of transducer elements (oscillators/vibrators within each subarray 41-48) (see, e.g., Fig. 1, Para. [0020], line 1, and Para. [0025], lines 1-3) constituting the two-dimensional transducer element array (array oscillator 40) (see, e.g., Fig. 1, where the sub-beam formers 23-26 are each connected to the oscillators of the subarrays 41-48 within the array oscillator 40 through the multiplexers 21-22; also see, e.g., Para. [0031-0032]).

However, in the same field of endeavor of ultrasound imaging systems, Thomenius discloses (Figs. 1-4) wherein [1] the electronic circuit includes a plurality of transceivers (transmit/receive (T/R) switches 18) connected to the plurality of transducer elements (transducer elements 12) constituting the two-dimensional transducer element array (transducer array 10) (see, e.g., Col. 3, lines 36-59), [2] each of the plurality of transceivers (18) includes one of a plurality of transmission voltage generation circuits configured to generate transmission voltage which is defined by the transmission apodization curve which is used (see, e.g., Col. 4, lines 2-7, “The amplitude of each transmit pulse will be generated by an apodization generation circuit 36, which may comprise a high-voltage controller that sets the power supply voltage to each pulser. Pulsers 24 in turn send the transmit pulses to each of elements 12 of transducer array 10 via T/R switches 18”), [3] each of the plurality of transmission voltage generation circuits generates the transmission voltage by dividing a maximum transmission voltage (see, e.g., Col. 3, lines 36-67 and Col. 4, lines 1-13, where the transmission voltage is generated within the high-voltage controller of the apodization generation circuit 36 and could be generated utilizing a high/maximum transmission voltage), and [4] a voltage control value standardized according to the maximum transmission voltage is given to each of the plurality of transmission voltage generation see, e.g., Col. 3, lines 36-67 and Col. 4, lines 1-13, where a voltage control value of the power supply voltage is set within the high-voltage controller of the apodization generation circuit 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Matsushita modified by Aloka by including that the electronic circuit includes a plurality of transceivers connected to a plurality of transducer elements, that each of the plurality of transceivers includes one of a plurality of transmission voltage generation circuits configured to generate transmission voltage which is defined by the transmission apodization curve which is used, that each of the plurality of transmission voltage generation circuits generates the transmission voltage by dividing a maximum transmission voltage, and that a voltage control value standardized according to the maximum transmission voltage is given to each of the plurality of transmission voltage generation circuits, as disclosed by Thomenius. One of ordinary skill in the art would have been motivated to make this modification in order to generate the desired ultrasound beams for transmission and reception, as recognized by Thomenius (see, e.g., Abstract, Col. 3 lines 60-67, Col. 4 lines 1-29, and Col. 7 lines 1-8). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Electric Industrial Co., LTD. (JP 2007-029268 A, cited in the Applicant’s IDS filed 03/12/2020, an English machine translation of which was provided by the Examiner on 06/09/2021 and of which is used for citation herein, hereinafter Matsushita) in view of Aloka Co., LTD. (JP 57-003628 A, cited in the Applicant’s IDS filed 03/12/2020, a copy and an English translation of which was provided by the Applicant on 03/12/2020 and of which is used for citation herein, hereinafter Aloka) and Thomenius et al. (US Patent 6,066,099, previously cited by the Examiner on 06/09/2021, hereinafter Thomenius), as applied to Claim 5 above, and further in view of Canon Inc. (JP 2013-111374 A, cited in the Applicant’s IDS filed 03/12/2020, an English machine translation of which was provided by the Examiner on 06/09/2021 and of which is used for citation herein, hereinafter Canon).

Regarding Claim 6, Matsushita modified by Aloka and Thomenius discloses the ultrasonic diagnostic device of Claim 5. Matsushita modified by Aloka does not disclose wherein the transmission apodization curve array is commonly used for the plurality of opening positions.
However, in the same field of endeavor of ultrasound imaging systems, Thomenius discloses (Figs. 1-4) the transmission apodization curve array (see, e.g., Claim 1, Col. 11, lines 8-16, “an apodization generator for applying respective apodization weighting factors to said multiplicity of pulsers during a transmit firing of said selected transducer elements, said respective apodization weighting factors being determined in accordance with an apodization function”, where the disclosed apodization function corresponds to the claimed transmission apodization curve array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Matsushita modified by Aloka by including the transmission apodization curve array, as disclosed by Thomenius. One of ordinary skill in the art would have been motivated to make this modification in order to generate the desired ultrasound beams for transmission and reception, as recognized by Thomenius (see, e.g., Abstract, Col. 3 lines 60-67, Col. 4 lines 1-29, and Col. 7 lines 1-8). 
Matsushita modified by Aloka and Thomenius still does not disclose wherein the transmission apodization curve array is commonly used for the plurality of opening positions.
However, in the same field of endeavor of ultrasonic diagnostic apparatuses, Canon discloses (Figs. 1A-1B and 3) an ultrasound diagnostic device (see, e.g., Abstract and Para. [0019], lines 1-5), wherein the transmission apodization curve array is commonly used for the plurality of opening positions (see, e.g., Para. [0036], lines 3-4, “the transmission aperture can be shifted while maintaining the distribution of the transmission ultrasonic amplitude along the apodization curve” and Figs. 1A-1B and 3, where the disclosed apodization curve corresponds to the claimed transmission apodization curve array (as shown in Fig. 3), and where shifting the transmission aperture generates a plurality of opening positions (as shown in Fig. 1B), therefore the apodization curve is maintained for each of the plurality of opening positions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Matsushita modified by Aloka and Thomenius by including that the transmission apodization curve array is commonly used for the plurality of opening positions, as disclosed by Canon. One of ordinary skill in the art would have been motivated to make this modification in order to improve image quality, as recognized by Canon (see, e.g., Para. [0016]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Electric Industrial Co., LTD. (JP 2007-029268 A, cited in the Applicant’s IDS filed 03/12/2020, an English machine translation of which was provided by the Examiner on 06/09/2021 and of which is used for citation herein, hereinafter Matsushita) in view of Aloka Co., LTD. (JP 57-003628 A, cited in the Applicant’s IDS filed 03/12/2020, a copy and an English translation of which was provided by the Applicant on 03/12/2020 and of which is used for citation herein, hereinafter Aloka) and Thomenius et al. (US Patent 6,066,099, previously cited by the Examiner on 06/09/2021, hereinafter Thomenius), as applied to Claim 5 above, and further in view of Tashiro et al. (US 2012/0226164 A1, previously cited by the Examiner on 06/09/2021, hereinafter Tashiro).

Regarding Claim 7, Matsushita modified by Aloka and Thomenius discloses the ultrasonic diagnostic device of Claim 5. Matsushita does not disclose wherein each of a plurality of transmission 
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Aloka discloses (Figs. 3-8) wherein each of the plurality of transmission beams (see, e.g., Fig. 6, where lines 400-n, 500-n, 600-n, 700-n, and 800-n shown to be spread out radially from the center of one of the opening elements 16-n correspond to the claimed plurality of transmission beams) coincide with each of the plurality of scanning lines (see, e.g., Fig. 6, where a plurality of lines 400-1 to 400-n shown to be spread out radially from an origin point that would be above the plurality of elements 16-1 to 16-n correspond to the claimed plurality of scanning lines) in a front and rear of one of the plurality of transmission focuses on the corresponding one of the plurality of scanning lines (see, e.g., Fig. 6, where a transmission focus can be defined on the point of line 400-n where the lines 500-n, 600-n, 700-n, and 800-n (i.e., the plurality of transmission beams) all overlap/cross with line 400-n (i.e., the scanning line), and where other transmission focuses can be defined on any of the lines 400 where the corresponding lines 500, 600, 700, and 800 all overlap/cross with the line 400).
Also in the same field of endeavor of ultrasound imaging systems, Thomenius discloses (Figs. 1-4) a plurality of transmission apodization curves (see, e.g., Claim 1, Col. 11, lines 8-16, “an apodization generator for applying respective apodization weighting factors to said multiplicity of pulsers during a transmit firing of said selected transducer elements, said respective apodization weighting factors being determined in accordance with an apodization function having the property that said selected transducer elements transmit first and second ultrasound beams having first and second steering angles respectively during said transmit firing”, where the disclosed respective apodization weighting factors corresponds to the claimed plurality of transmission apodization curves).
see, e.g., Page 5, lines 2-32), and in order to generate the desired ultrasound beams for transmission and reception, as recognized by Thomenius (see, e.g., Abstract, Col. 3 lines 60-67, Col. 4 lines 1-29, and Col. 7 lines 1-8). 
Matsushita modified by Aloka and Thomenius still does not disclose wherein each of the plurality of transmission apodization curves has a form for making a peak of a profile of each of the plurality of transmission beams coincide with each of the plurality of scanning lines.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Tashiro discloses (Figs. 1-2, 7A-7B, and 8) an ultrasonic diagnostic device (ultrasound diagnostic apparatus 10), wherein each of a plurality of apodization curves has a form for making a peak of a profile of each of the plurality of transmission beams coincide with each of the plurality of scanning lines (see, e.g., Fig. 7A and Para. [0098], lines 9-11, “the peak of a weighting curve W21 of reception apodization and the center position C21 of a transmission beam are set to coincide with each other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Matsushita modified by Aloka and Thomenius by including that each of a plurality of apodization curves has a form for making a peak of a profile of each of the plurality of transmission beams coincide with each of the plurality of scanning lines, as disclosed by Tashiro. One of ordinary skill in the art would have been motivated to see, e.g., Para. [0096-0099]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Electric Industrial Co., LTD. (JP 2007-029268 A, cited in the Applicant’s IDS filed 03/12/2020, an English machine translation of which was provided by the Examiner on 06/09/2021 and of which is used for citation herein, hereinafter Matsushita) in view of Aloka Co., LTD. (JP 57-003628 A, cited in the Applicant’s IDS filed 03/12/2020, a copy and an English translation of which was provided by the Applicant on 03/12/2020 and of which is used for citation herein, hereinafter Aloka), as applied to Claims 1-2 above, and further in view of Amemiya (US 2012/0140595 A1, cited in the Applicant’s IDS filed 03/12/2020, hereinafter Amemiya).

Regarding Claim 10, Matsushita modified by Aloka discloses the ultrasonic diagnostic device of Claim 2, except wherein a shape of each of the plurality of two-dimensional transmission openings which are set at each of the plurality of opening positions is a polygonal shape which is formed by cutting off four corners from a rectangular shape extending in the curvature direction, or an ellipsoidal shape extending in the curvature direction.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Amemiya discloses (Figs. 1, 3A-3B, 4A-4D, and 5A-5D) an ultrasonic diagnostic device (ultrasound diagnostic apparatus 100, ultrasound probe 10) wherein a shape of each of the plurality of two-dimensional transmission openings which are set at each of the plurality of opening positions (see, e.g., Para. [0053-0055], where a plurality of subarrays comprising transducer elements can be defined, and where a desired shape formation of the subarrays can correspond to a claimed opening position) is a polygonal shape which is formed by cutting off four corners from a rectangular shape extending in the curvature see, e.g., Para. [0067], lines 1-4, “Sixty-four transducer elements shown hatched form a rhombic-shaped aperture. Thereby, the ultrasound transducer 12 can transmit an oval-shaped ultrasound beam UB2 which is thicker than the ultrasound beam UB1” and Para. [0068], lines 4-8, “A total of sixty-four transducer elements, shown hatched, forms an aperture having a shape close to square. Thereby, the ultrasound transducer 12 can transmit an oval-shaped ultrasound beam UB3 which is thicker than the ultrasound beam UB2” and Figs. 4B-4C, where the selected shaded transducer elements in each figure are shown to form a polygonal shape with the four corners of a rectangular shape removed extending in the longitudinal curvature direction), or an ellipsoidal shape extending in the curvature direction (see, e.g., Para. [0064], lines 1-4, “Sixty-four transducer elements shown hatched form an aperture extending in the x-axis direction and narrowing in the y-axis direction. Thereby, the ultrasound transducer 12 can transmit thin and long ultrasound beam UB1” and Para. [0067], lines 1-4, “Sixty-four transducer elements shown hatched form a rhombic-shaped aperture. Thereby, the ultrasound transducer 12 can transmit an oval-shaped ultrasound beam UB2 which is thicker than the ultrasound beam UB1” and Figs. 4A-4B, where the selected shaded transducer elements in each figure are shown to form an ellipsoidal shape extending in the longitudinal curvature direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Matsushita modified by Aloka by including that a shape of each of the plurality of two-dimensional transmission openings which are set at each of the plurality of opening positions is a polygonal shape which is formed by cutting off four corners from a rectangular shape extending in the curvature direction, or an ellipsoidal shape extending in the curvature direction, as disclosed by Amemiya. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired shape of the beam transmitted to the target object, as recognized by Amemiya (see, e.g., Para. [0053-0069]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Electric Industrial Co., LTD. (JP 2007-029268 A, cited in the Applicant’s IDS filed 03/12/2020, an English machine translation of which was provided by the Examiner on 06/09/2021 and of which is used for citation herein, hereinafter Matsushita) in view of Aloka Co., LTD. (JP 57-003628 A, cited in the Applicant’s IDS filed 03/12/2020, a copy and an English translation of which was provided by the Applicant on 03/12/2020 and of which is used for citation herein, hereinafter Aloka), as applied to Claim 1 above, and further in view of Canon Inc. (JP 2013-111374 A, cited in the Applicant’s IDS filed 03/12/2020, an English machine translation of which was provided by the Examiner on 06/09/2021 and of which is used for citation herein, hereinafter Canon).

Regarding Claim 11, Matsushita modified by Aloka discloses the ultrasonic diagnostic device of Claim 1, except wherein during the transmission beam deflection scanning at each of the plurality of opening positions, in each of the plurality of two-dimensional transmission openings, a transmission apodization curve is scanned in the scanning direction while a shape of the transmission apodization curve is maintained.
However, in the same field of endeavor of ultrasonic diagnostic apparatuses, Canon discloses (Figs. 1A-1B and 3) an ultrasound diagnostic device (see, e.g., Abstract and Para. [0019], lines 1-5), wherein during the transmission beam deflection scanning at each of the plurality of opening positions, in each of the plurality of two-dimensional transmission openings, a transmission apodization curve is scanned in the scanning direction while a shape of the transmission apodization curve is maintained (see, e.g., Para. [0036], lines 3-4, “the transmission aperture can be shifted while maintaining the distribution of the transmission ultrasonic amplitude along the apodization curve” and Figs. 1A-1B and 3, where shifting the transmission aperture generates a plurality of opening positions (as shown in Fig. 1B), therefore the apodization curve (as shown in Fig. 3) is maintained for each of the plurality of opening positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic device of Matsushita modified by Aloka by including that during the transmission beam deflection scanning at each of the plurality of opening positions, in each of the plurality of two-dimensional transmission openings, a transmission apodization curve is scanned in the scanning direction while a shape of the transmission apodization curve is maintained, as disclosed by Canon. One of ordinary skill in the art would have been motivated to make this modification in order to improve image quality, as recognized by Canon (see, e.g., Para. [0016]). 

Response to Arguments
Applicant’s arguments, see Pages 1-2 of Remarks, filed 07/28/2021, with respect to the objections to the drawings, the objections to the specification, the objections to the claims, the claim rejections under 35 U.S.C. 112, and the claim rejections under 35 U.S.C. 101 have been fully considered and are persuasive. The objections to the drawings, the objections to the specification, the objections to the claims, the claim rejections under 35 U.S.C. 112, and the claim rejections under 35 U.S.C. 101 (as previously set forth in the Non-Final Rejection office action mailed 06/09/2021) have been withdrawn. However, Fig. 15 and Para. [0061] are currently objected to due to the amendment of Fig. 15, and Claims 2-4, 7-10, and 12 remain objected to.
Applicant's arguments, see Pages 2-5 of Remarks, filed 07/28/2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding Matsushita (JP 2007-029268 A) in view of Aloka (JP 57-003628 A), Applicant argues that the proposed combination of Matsushita and Aloka would change the principle of operations of with a sub-array pitch along a scanning direction”, and that Matsushita requires that "the openings are formed by the subarrays 43 to 46 indicated by hatching in FIG. 3B, and the openings are sequentially moved in the row direction in units of distances corresponding to the sizes of the subarrays 41 to 48 in the row direction". Applicant further argues that even if Matsushita and Aloka could be combined, which Applicant does not agree, Matsushita in view of Aloka does not disclose each and every feature of independent claim 1, for example, “a plurality of opening positions are determined on the two-dimensional transducer element array with a sub-array pitch along a scanning direction, at the plurality of opening positions, a plurality of two-dimensional transmission openings which are sub-array sets are sequentially set, and at each of the plurality of opening positions transmission beam deflection scanning in the scanning direction is performed" in claim 1. Specifically, Applicant argues that Aloka does not disclose any deflection scanning, let alone "at each of the plurality of opening positions”.
Examiner respectfully disagrees and emphasizes that Matsushita and Aloka in combination disclose each and every feature of independent Claim 1, and that there is a motivation to combine the references. Specifically, Matsushita discloses wherein by controlling the electronic circuit, a plurality of opening positions are determined on the two-dimensional transducer element array with a sub-array pitch along a scanning direction (see, e.g., Fig. 3a and Para. [0035], lines 1-4), and at the plurality of opening positions, a plurality of two-dimensional transmission openings which are sub-array sets are sequentially set (see, e.g., Fig. 3a and Para. [0035], lines 3-4; further see, e.g., Fig. 3b and Para. [0036], lines 1-4). Matsushita does not disclose wherein at each of the plurality of opening positions, transmission beam deflection scanning in the scanning direction is specifically performed. However, Matsushita’s plurality of opening positions (which are determined on the two-dimensional transducer 
Aloka relates to such features that Matsushita does not disclose according to the Examiner’s interpretations, such that Aloka discloses a plurality of opening positions (see, e.g., Page 5, lines 4-11, “a combination of vibration element groups 4 adjacent to each other at each of the transmission timings… a combination of the vibration element groups sequentially selected to the right side by 1 is moved. In other words, the 1 transmission/reception (i.e., the first transmission/reception) is performed by the vibration element groups 16-1 to 16-4, and the 2 transmission/reception (i.e., the second transmission/reception) is performed by the vibration element group of 16-2 to 16-5”, where the disclosed vibration element groups each comprise of four elements adjacent to each other, and where each disclosed vibration element group corresponds to each claimed opening position). The claimed plurality of opening positions corresponds to the plurality of disclosed vibration element groups, where each of the plurality of disclosed vibration element groups consist of four elements adjacent to one another, and where each of the plurality of disclosed vibration element groups differ from one another by moving the opening position from the previous element group to the right by one vibration element, and by doing so for each transmission, a plurality of different opening positions are obtained. The plurality of disclosed vibration element groups of Aloka are equivalent to the plurality of opening positions disclosed by Matsushita, because both references disclose of four elements that constitute the respective opening for transmitting the ultrasound waves (see, e.g., Para. [0035] of Matsushita and Page 5, lines 4-11 of Aloka), and both references disclose of moving the respective opening over to an adjacent group of elements for the next opening position (see, e.g., Para. [0036] of Matsushita and Page 5, lines 4-11 of Aloka). Aloka further discloses wherein at each of the plurality of opening positions (see, e.g., Page 5, lines 4-11), transmission beam deflection scanning in the scanning direction is see, e.g., Page 5, lines 11-17, “Therefore… a common excitation signal is supplied from the transmitter 20 to each selected vibration element. From the probe, an ultrasonic beam 200 is emitted in a direction normal to the radiation surface 12a, and this ultrasonic beam 200 is able to perform a sector scan with a radiation angle 100 around a point 50 which is a convex center of the probe”). The disclosed “each selected vibration element” from Page 5, lines 11-17 of Aloka corresponds to each of the selected elements within the current transmission group of the plurality of vibration element groups from Page 5, lines 4-11 of Aloka, and the claimed transmission beam deflection scanning corresponds to the disclosed sector scan performed in the scanning direction at each of the selected elements within the current vibration element group. Further, Matsushita and Aloka are both in the same field of endeavor of ultrasound diagnostic apparatuses, so the combination of Matsushita and Aloka would not change the principles of operations of Matsushita. A motivation to combine Matsushita and Aloka is to obtain a high resolution image while simplifying the electronic circuit for driving the vibration elements, as recognized by Aloka (see, e.g., Page 5, lines 2-32). Therefore, the combination of Matsushita and Aloka would not change the principle of operations of Matsushita, and the combination of Matsushita and Aloka discloses each and every feature of independent Claims 1 and 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793